                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


GLENN LAUGA                                     CIVIL ACTION


VERSUS                                          NO: 17-13443


PARISH OF ST. BERNARD                           SECTION: “H”(1)




                         ORDER AND REASONS
     Before the Court is Defendant’s Motion to Dismiss (Doc. 11). For the
following reasons, the Motion is GRANTED.


                             BACKGROUND
     Plaintiff Lauga, a retired firefighter, brought suit against the parish of
St. Bernard alleging violations of the Labor Relations Management Act
(LRMA) and the Employee Retirement Income Security Act (ERISA).
     Plaintiff served as the Chief of Fire Prevention for the St. Bernard Fire
Department for many years before retiring in 1988. In 1975, the fire
department and the International Association of Fire Fighters, Local #1468
(“the Union”) entered into a collective bargaining agreement (“the CBA”) for

                                      1
improved job benefits. The CBA provided, among other things, that St, Bernard
Parish would pay health insurance premiums for retirees who were part of the
Union. It also provided, however, that the “Fire Chief, Assistant Fire Chief,
Chief Training Officer, Fire Prevention Personnel, and Fire Alarm Personnel”
could not obtain membership into the Union. Accordingly, when Plaintiff
retired as Chief of Fire Prevention in 1988, he began paying his own health
insurance premiums because he was not eligible to receive the Union benefits.
       Plaintiff alleges that in 2016 he learned that St. Bernard Parish had for
a significant number of years paid the health insurance premiums of two non-
Union retirees. Plaintiff was told the decision to pay the health premiums of
these retirees was a special consideration made by the Parish. Plaintiff filed
the instant action, alleging that Defendant St. Bernard Parish has violated the
LRMA and ERISA by unilaterally reducing or terminating his benefits.
Defendant moves to dismiss all of Plaintiff’s claims.


                                 LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim to relief that is plausible on its face.” 1 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 2
A court must accept the complaint’s factual allegations as true and must “draw




       1 Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544).
       2 Iqbal, 556 U.S. at 677.

                                              2
all reasonable inferences in the plaintiff’s favor.” 3 The Court need not,
however, accept as true legal conclusions couched as factual allegations. 4
       To be legally sufficient, a complaint must establish more than a “sheer
possibility” that the plaintiff’s claims are true. 5 “A pleading that offers ‘labels
and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’”
will not suffice. 6 Rather, the complaint must contain enough factual allegations
to raise a reasonable expectation that discovery will reveal evidence of each
element of the plaintiffs’ claim. 7 However, dismissal is not warranted “unless
it appears beyond doubt that the plaintiff can prove no set of facts in support
of his claim which would entitle him to relief.” 8 The Fifth Circuit defines this
standard as, “whether in the light most favorable to the plaintiff and with
every doubt resolved on their behalf, the complaint states any valid claim for
relief.” 9


                               LAW AND ANALYSIS
       Defendant moves to dismiss Plaintiff’s claims on the grounds that (1)
Plaintiff’s claims are prescribed; (2) Plaintiff has not alleged facts sufficient to
support a claim under the LRMA or ERISA; and (3) Plaintiff has not exhausted
administrative remedies. Plaintiff opposes the Motion but fails to address
Defendant’s arguments regarding his failure to state a claim. Because this


       3 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       4 Iqbal, 129 U.S. at 678.
       5 Id.
       6 Id.
       7 Lormand, 565 F. 3d at 255–57.
       8 Ramming v. U.S., 281 F.3d 158, 161 (5th Cir. 2001).
       9 Lowery v. Tex. A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997).

                                             3
Court ultimately holds that Plaintiff has failed to state a claim, it need not
address Defendant’s other arguments.
      Defendant argues that the Complaint fails to allege facts sufficient to
support a claim for violations of the LRMA and ERISA. The Complaint alleges
that the CBA specifically states that the Fire Chief, Assistant Fire Chief, Chief
Training Officer, Fire Prevention Personnel, and Fire Alarm Personnel cannot
obtain membership into the Union. 10 Paragraph 12 of Plaintiff’s Complaint
states that “by virture of his title as Chief of Fire Prevention, Mr. Lauga was
not eligible to receive the health benefits offered to classified union
members.” 11 Accepting these statements as true, Defendant did not violate the
CBA by failing to pay Plaintiff’s health insurance premiums because he was
not entitled to such.
      Nevertheless, Plaintiff’s Complaint       alleges that the “unilateral
reduction” of his retiree benefits “violates collectively bargained obligations
owed” to him and is actionable under LMRA and ERISA. His Complaint,
however, makes clear that he was not owed any retiree health benefits under
the clear terms of the CBA. Plaintiff does not show how these facts entitle him
to relief under the LMRA or ERISA. Accordingly, Plaintiff has not stated facts
that support a claim. This Court cannot see how amendment could remedy
these deficiencies and thus finds that amendment would be futile.




      10   Doc. 1.
      11   Doc. 1.
                                       4
                           CONCLUSION
    For the foregoing reasons, this Motion is GRANTED, and Plaintiff’s
claims are DISMISSED WITH PREJUDICE.




                 New Orleans, Louisiana this 10th day of October, 2018.


                                ____________________________________
                                JANE TRICHE MILAZZO
                                UNITED STATES DISTRICT JUDGE




                                  5
